[Cite as State v. Williams, 2019-Ohio-2323.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 107133
                 v.                                  :

ANGELO WILLIAMS                                      :

                 Defendant-Appellant.                :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: June 13, 2019


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                              Case No. CR-17-622706-A


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Brad Meyer, Assistant Prosecuting
                 Attorney, for appellee.

                 Joseph V. Pagano, for appellant.


ANITA LASTER MAYS, J.:

                   Defendant-appellant Angelo Williams (“Williams”) appeals his guilty

verdict and sentence and asks this court to vacate his convictions. After a review of

the record, we affirm.
               Williams was convicted of trespass in a habitation when a person is

present or likely to be present, a fourth-degree felony in violation of R.C. 2911.12(B);

menacing by stalking, a fourth-degree felony in violation of R.C. 2903.211(A)(1),

with a specification alleging a prior conviction; aggravated menacing, a first-degree

misdemeanor in violation of R.C. 2903.21(A); and criminal damaging, a second-

degree misdemeanor in violation of R.C. 2909.06(A)(1). Williams was sentenced to

17 months on Counts 1 and 2, six months on Count 3, and 90 days on Count 4, to be

served concurrently for a total of 17 months in prison. The trial court also waived

court costs and awarded Williams 178 days of jail-time credit.

I.    Facts and Procedural History

               On the night of September 30, 2017, Joie Graham (“Graham”) was

spending the night at the home of Yarnell Brown (“Brown”). Along with Graham

and Brown, Tony Foreman (“Foreman”) and three other people were sleeping at the

home. Graham and Foreman slept in the living room, while Brown, Brown’s

partner, and Graham’s two children slept on the second floor. During the night,

Graham and Foreman were awakened by what sounded like someone trying to get

into the home through the front door. Graham thought it was the wind, and both

went back to sleep. A few moments later, Graham was awakened again by a noise

coming from upstairs. Shortly thereafter, she saw someone peek around a doorway

across the room. Graham walked towards the doorway and discovered Williams in

the house. At the time, Graham did not know how Williams entered the house.

Williams ordered Graham to “get your a** on the couch.” (Tr. 146.) Graham sat on
the couch, and Foreman woke up due to the commotion. When Williams realized

that Foreman was present, he exited the home out the front door, ran down the

street, jumped on his bicycle, and rode away.

               The next morning, Graham observed damage to the screen door from

the upstairs bathroom to the balcony. The screen door was cut, and the interior door

was pulled away from the frame near the lock. There was no known damage to the

door prior to everyone going to sleep the night before.

               Prior to this incident, Graham and Williams were in a romantic

relationship that began around 2010. At the time of this incident, Graham was

involved in a relationship with Foreman. Graham testified that during the time she

was romantically involved with Williams, he was physically abusive and would stalk

her. Graham, a postal carrier, testified that Williams would follow her on her mail

route and threatened to harm her and her dog. In 2016, Williams pleaded guilty to

cruelty to animals, attempted burglary, and menacing by stalking. Graham and her

dog were the victims. Williams’s defense counsel stipulated to the authenticity of

the state’s journal entry of the 2016 conviction but filed a motion in limine regarding

other acts and prior convictions. The trial court denied the motion in limine.

Graham then testified regarding several instances when Williams physically abused

her, but she did not notify the police. The defense objected, and the trial court

overruled those objections.

               At the end of the trial, the jury found Williams guilty. Williams filed

this timely appeal assigning three errors for our review:
      I.     The trial court erred by denying appellant’s motion in limine
             and allowing the state to introduce hearsay and other acts
             evidence in violation of Evid.R. 401, 402, 403, and 404(b) and
             appellant’s constitutional rights to due process, a fair trial and
             Sixth Amendment right to confront witnesses;

      II.    Appellant’s convictions were not supported by sufficient
             evidence, and the trial court erred by denying his motion for
             acquittal; and

      III.   The convictions were against the manifest weight of the
             evidence.

II.   Hearsay and Other Acts Evidence

      A.     Standard of Review

              Accordingly,

      [w]e review motions in limine on an abuse of discretion standard.
      Mayfield v. Cuccarese, 8th Dist. Cuyahoga No. 89594, 2008-Ohio-
      1812, ¶ 29. In general, the decision whether to admit or exclude
      relevant evidence lies within the discretion of the trial court. Rigby v.
      Lake Cty., 58 Ohio St.3d 269, 271, 569 N.E.2d 1056 (1991). An
      appellate court will not reverse that decision absent an abuse of
      discretion and a showing of prejudice. Id. Cohen & Co. v. Breen, 8th
      Dist. Cuyahoga No. 100775, 2014-Ohio-3915, ¶ 18.

      B.     Whether the Trial Court Erred by Denying Appellant’s
             Motion in Limine and Overruling the Defense
             Objections by Admitting Other Acts Evidence and
             Irrelevant Evidence

              Williams argues that the trial court erred by allowing Graham’s

testimony that Williams continuously stalked her because the incidents were too

remote in time, and that a pattern of conduct had not been established. Williams

contends that by allowing the jury to hear testimony that referred to events where a

time frame was not identified, he was unfairly prejudiced.
      Evid.R. 404(B) precludes the admission of evidence regarding a
      defendant’s prior criminal acts when such evidence is offered to prove
      the defendant’s character and that his actions were in conformity with
      that character. State v. Herring, 8th Dist. Cuyahoga No. 104441,
      2017-Ohio-743, ¶ 12. However, evidence of the defendant’s prior
      criminal acts may be admissible for other purposes, such as to prove
      “motive, opportunity, intent, preparation, plan, knowledge, identity,
      or absence of mistake or accident.” Id.

State v. Nunez, 2017-Ohio-4295, 92 N.E.3d 294, ¶ 17 (8th Dist.).

              In State v. Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983

N.E.2d 1278, ¶ 19, the court stated that,

      [e]vidence of other crimes, wrongs, or acts of an accused tending to
      show the plan with which an act is done may be admissible for other
      purposes, such as those listed in Evid.R. 404(B) — to show proof of
      motive, opportunity, intent, preparation, plan, knowledge, identity, or
      absence of mistake or accident — and in considering other acts
      evidence, trial courts should conduct a three-step analysis.

              Under the three-step analysis, first the trial court had to “consider

whether the other acts evidence is relevant to making any fact that is of consequence

to the determination of the action more or less probable than it would be without

the evidence. Evid.R. 401.” Id. at ¶ 20. Second, the trial court had to “consider

whether evidence of the other crimes, wrongs, or acts is presented to prove the

character of the accused in order to show activity in conformity therewith or whether

the other acts evidence is presented for a legitimate purpose, such as those stated in

Evid.R. 404(B).” Id. Third, the trial court had to “consider whether the probative

value of the other acts evidence is substantially outweighed by the danger of unfair

prejudice. See Evid.R 403.” Id.
              The state contends that the testimony was offered to demonstrate a

pattern of conduct by Williams as a necessary element to establish that Williams

stalked Graham. “Menacing by stalking is governed by R.C. 2903.211(A)(1), and

provides that ‘[n]o person by engaging in a pattern of conduct shall knowingly cause

another person to believe that the offender will cause physical harm to the other

person or cause mental distress to the other person.’” State v. Hersh, 2012-Ohio-

3807, 974 N.E.2d 161, ¶ 16 (8th Dist.). R.C. 2903.211(D)(1) states that “a pattern of

conduct means two or more actions or incidents closely related in time.”

              Williams contends that the state failed to establish a pattern of

conduct, or that the events were closely related in time, and thus the testimonies

regarding his prior behavior is inadmissible hearsay. However,

      R.C. 2903.211 does not specifically state what constitutes incidents
      “closely related in time.” Thus, whether incidents should be deemed
      closely related in time should be resolved by the trier of fact
      “‘considering the evidence in the context of all the circumstances of
      the case.’” Middletown v. Jones, 167 Ohio App.3d 679, 2006-Ohio-
      3465, 856 N.E.2d 1003 (12th Dist.), ¶ 10, quoting State v. Honeycutt,
      2d Dist. Montgomery No. 19004, 2002-Ohio-3490, ¶ 26, citing
      State v. Dario, 106 Ohio App.3d 232, 238, 665 N.E.2d 759 (1st
      Dist.1995).

State v. Kronenberg, 8th Dist. Cuyahoga No. 106118, 2018-Ohio-1962, ¶ 31.

               The state argues that Williams’s actions are sufficient to demonstrate

that Williams stalked Graham and that Graham’s testimony was necessary to

establish the pattern of conduct. We agree. This court, in Hersh, was presented with

the same issue, where Hersh argued that the state failed to present sufficient

evidence that demonstrated a pattern of conduct, after she was convicted of
menacing by stalking. The state argued that Hersh, in 2006, stalked and harassed

the victim. Hersh was convicted in 2008. However in 2009, the victim saw Hersh

at the grocery store and filed a police report. Hersh was again convicted in 2009 of

menacing by stalking the victim, as a result of the grocery store encounter. Hersh

argued that the encounters in 2006 and then in 2009 were too remote in time to

establish a pattern of conduct. We agreed with Hersh. However, unlike in Hersh,

where this court decided that the encounters between Hersh and the victim did not

establish a pattern of conduct, the facts in this instant case are different. Most

distinguishable in Hersh, is that the encounters were three years apart. Here

Graham testified that Williams, in 2016, stalked her while she worked her postal

route. (Tr. 140-141.) The postal inspector got involved after Williams threatened to

harm Graham and her dog if Graham did not talk to him. (Tr. 138-139.) Williams

pleaded guilty to cruelty to animals, attempted burglary, and menacing by stalking.

After that conviction, Graham testified that Williams continued to stalk her on her

postal route while riding his bike. (Tr. 140-141.) Graham alerted friends to contact

Williams to dissuade him from following her. (Tr. 141.) Neighbors noticed Williams

following Graham because Williams always made a scene. (Tr. 142.) These actions

continued until the September 2017 incident, when Williams unlawfully entered

into the home where Graham was sleeping. We do not find that the trial court

violated Evid.R. 404 when it allowed Graham’s testimony.

              Williams goes on to contend that besides the testimony regarding his

prior conviction for aggravated menacing, none of Graham’s testimony reflect the
commission of any crime and should not have been admitted. In other words,

Williams argues that all of the testimony regarding these generalized other acts was

inadmissible and unconstitutionally prejudiced the jury against him. However, “[i]n

determining what constitutes a pattern of conduct, courts must take every action of

the respondent into consideration, even if some of the actions in isolation do not

seem particularly threatening.” State v. Derrick, 8th Dist. Cuyahoga No. 100010,

2014-Ohio-1073, ¶ 22, citing Middletown v. Jones, 167 Ohio App.3d 679, 2006-

Ohio-3465, 856 N.E.2d 1003, ¶ 10 (12th Dist.). We find that Williams’s contention

is misplaced.

                Regarding remoteness in time, Williams relies on State v. Sawyer,

8th Dist. Cuyahoga No. 79197, 2002-Ohio-1095o, which states, “[i]n order to be

admissible, the other acts used must not be too remote in time, and must be closely

related in nature, time, and place to the offense charged. State v. Henderson, 76

Ohio App.3d 290, 294, 601 N.E.2d 596 (1991).” However, Graham’s testimony

demonstrated that Williams’s actions were closely related in nature, time, and place

to the offense charged. Williams pleaded guilty in 2016 to menacing by stalking.

After the guilty plea, Williams continued to follow and threaten Graham. Graham

testified that these events continued until the incident that caused Williams’s arrest

in 2017. We find that the trial court did not err when it admitted the other acts

testimony where the conviction of menacing by stalking in 2016 and the 2017 events

where Williams continued to follow Graham on her route, continued to threaten her,

and unlawfully entered a home where Graham was sleeping, are closely related in
nature, time, and place to the 2017 charge of menacing by stalking and trespass.

Additionally, “[s]ince ‘closely related in time’ is not defined by the statute, the trier

of fact is permitted to determine what is ‘closely related in time’ on a-case-by-case

basis. State v. Thomas, 1st Dist. Hamilton Nos. C-130620, C-130623, C-130621, C-

130624, and C-130622, 2014-Ohio-2803, ¶ 9, citing Ellet v. Falk, 6th Dist. Lucas

No. L-09-1313, 2010-Ohio-6219, ¶ 22.” State v. Brown, 2018-Ohio-253, 104 N.E.3d

214, ¶ 43 (7th Dist.).

               We find that Graham’s testimony regarding Williams’s prior acts of

stalking were relevant, were presented for a legitimate purpose, and that the

probative value of the other acts testimony was substantially outweighed by the

danger of unfair prejudice. We determine that the trial court did not err in denying

Williams’s motion in limine.

               Williams’s first assignment of error is overruled.

III.   Sufficient Evidence

       A.    Standard of Review

               Claiming insufficient evidence

       raises the question whether the evidence is legally sufficient to
       support the verdict as a matter of law. State v. Thompkins, 78 Ohio
       St.3d 380, 386, 678 N.E.2d 541 (1997). In reviewing a sufficiency
       challenge, “[t]he relevant inquiry is whether, after viewing the
       evidence in a light most favorable to the prosecution, any rational trier
       of fact could have found the essential elements of the crime proven
       beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574
       N.E.2d 492 (1991), paragraph two of the syllabus.

State v. Herring, 2017-Ohio-743, 81 N.E.3d 133, ¶ 16 (8th Dist.).
               Additionally,

      [a] Crim.R. 29(A) motion for acquittal tests the sufficiency of the
      evidence. State v. Capp, 8th Dist. Cuyahoga No. 102919, 2016-Ohio-
      295, ¶ 19. Crim.R. 29 mandates that the trial court issue a judgment
      of acquittal where the state’s evidence is insufficient to sustain a
      conviction for an offense. Id. Accordingly, an appellate court reviews
      a trial court’s denial of a defendant’s motion for acquittal using the
      same standard it applies when reviewing a sufficiency-of-the-evidence
      claim. Id.

State v. Hoskin-Hudson, 8th Dist. Cuyahoga No. 103615, 2016-Ohio-5410, ¶ 7.

      B.     Whether Appellant’s Convictions were Not Supported
             by Sufficient Evidence and the Trial Court Erred by
             Denying Appellant’s Motions for Acquittal

               Williams argues that the state failed to provide sufficient evidence to

support his convictions.

      “The test for sufficiency requires a determination of whether the
      prosecution met its burden of production at trial. State v. Bowden,
      8th Dist. Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13. An appellate
      court’s function when reviewing the sufficiency of the evidence to
      support a criminal conviction is to examine the evidence admitted at
      trial to determine whether such evidence, if believed, would convince
      the average mind of the defendant’s guilt beyond a reasonable doubt.
      Id. at ¶ 12. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991),
      paragraph two of the syllabus.”

State v. Carter, 2018-Ohio-2238, 114 N.E.3d 673, ¶ 13 (8th Dist.), quoting State v.

Pridgett, 8th Dist. Cuyahoga No. 101823, 2016-Ohio-687, ¶ 15.

               Williams was convicted of trespass in a habitation when a person is

present or likely to be present, in violation of R.C. 2911.12(B); menacing by stalking,

in violation of R.C. 2903.211(A)(1), with a specification alleging a prior conviction;

aggravated menacing, a first-degree misdemeanor in violation of R.C. 2903.21(A);
and   criminal     damaging,   second-degree    misdemeanor      in   violation   of

R.C. 2909.06(A)(1). The statutes read as follows:

      No person, by force, stealth, or deception, shall trespass in a
      permanent or temporary habitation of any person when any person
      other than an accomplice of the offender is present or likely to be
      present.

R.C. 2911.12(B).

      No person by engaging in a pattern of conduct shall knowingly cause
      another person to believe that the offender will cause physical harm
      to the other person or a family or household member of the other
      person or cause mental distress to the other person or a family or
      household member of the other person. In addition to any other basis
      for the other person’s belief that the offender will cause physical harm
      to the other person or the other person’s family or household member
      or mental distress to the other person or the other person’s family or
      household member, the other person’s belief or mental distress may
      be based on words or conduct of the offender that are directed at or
      identify a corporation, association, or other organization that employs
      the other person or to which the other person belongs.

R.C. 2903.211(A)(1).

      No person shall knowingly cause another to believe that the offender
      will cause serious physical harm to the person or property of the other
      person, the other person’s unborn, or a member of the other person’s
      immediate family. In addition to any other basis for the other person’s
      belief that the offender will cause serious physical harm to the person
      or property of the other person, the other person’s unborn, or a
      member of the other person’s immediate family, the other person’s
      belief may be based on words or conduct of the offender that are
      directed at or identify a corporation, association, or other
      organization that employs the other person or to which the other
      person belongs.

R.C. 2903.21(A).
      No person shall cause, or create a substantial risk of physical harm to
      any property of another without the other person’s consent:

      Knowingly, by any means.

R.C. 2909.06(A)(1).

               Williams argues that the state failed to establish that he trespassed in

Brown’s home. “Trespass means any entrance (remaining in), knowingly made

(done), in a (structure) (residence) (dwelling) (building) of another is unlawful if it

is without authority, consent or privilege to do so.” State v. Morton, 147 Ohio

App.3d 43, 54, 2002-Ohio-813, 768 N.E.2d 730 (8th Dist.). Brown testified that

Williams did not have permission to enter her home. However, Williams argues that

he may have believed he had permission to enter the property because of his “on-

again, off-again” relationship with Graham. The testimony reveals that Williams

entered the home through an upstairs bathroom door, not the front door. Neither

Brown, Graham, nor anyone else present invited Williams into the home. Graham

testified that she was startled when she saw Williams and did not know how he got

inside. Finally, it was later discovered that the screen door was cut and the interior

door was pulled away from the frame near the lock. We find that Williams has not

demonstrated that he had permission to be in the home. Therefore, we find that

there was sufficient evidence to convict Williams of trespass.

               Williams further argues that the state did not prove the mental

distress element of menacing by stalking.

      R.C. 2903.211(D)(2) defines “mental distress” as either of the
      following:
      (a) [a]ny mental illness or condition that involves some temporary
      substantial incapacity; (b) [a]ny mental illness or condition that
      would normally require psychiatric treatment, psychological
      treatment, or other mental health services, whether or not any person
      requested or received psychiatric treatment, psychological treatment,
      or other mental health services.

      “Mental distress need not be incapacitating or debilitating.”
      Jenkins [v. Jenkins, 10th Dist. Franklin No. 06AP-652, 2007-Ohio-
      422], ¶ 19. Furthermore, “[i]t is the duty of the trier of fact to
      determine whether a victim suffered mental distress as a result of the
      offender’s actions.” Taylor v. Taylor, 2d Dist. Miami No. 2012-CA-
      14, 2012-Ohio-6190, ¶ 16. “Expert testimony is not required to
      establish mental distress, and the trier of fact ‘may rely on its
      knowledge and experience in determining whether mental distress
      has been caused.’” Strausser [v. White, 8th Dist. Cuyahoga
      No. 92091, 2009-Ohio-3597], ¶ 32. Further, the testimony of the
      victims themselves as to their fear is sufficient to establish mental
      distress. Id., citing State v. Horsley, 10th Dist. Franklin No. 05AP-
      350, 2006-Ohio-1208, ¶ 48.

Elkins v. Manley, 8th Dist. Cuyahoga No. 104393, 2016-Ohio-8307, ¶ 15.

              Graham testified that Williams had physically abused her, threatened

to harm her and her dog, and stalked her on her postal route. Williams was

convicted of stalking in 2016. After the conviction, Williams continued to follow

Graham on her postal route. Graham testified that at times she would work her

route out of order. (Tr. 141.) Graham called mutual friends to ask them to tell

Williams to get off of her route. Id. The night in question, when Graham saw

Williams inside of the home, she was hysterical because she could not believe that

Williams was inside of the house. (Tr. 146.) When Graham saw Williams, she stated

“And I’m, like, Oh, my God. Oh, my God, why are you in here?” (Tr. 147.) We find
that the state presented sufficient evidence to support the element of mental

distress.

               Williams further argues that the evidence was insufficient to

demonstrate that a pattern of conduct has been established. R.C. 2903.211(D)(1)

states that “a pattern of conduct means two or more actions or incidents closely

related in time.”

      R.C. 2903.211 does not specifically state what constitutes incidents
      “closely related in time.” Thus, whether incidents should be deemed
      closely related in time should be resolved by the trier of fact
      “‘considering the evidence in the context of all the circumstances of
      the case.”’ Middletown v. Jones, 167 Ohio App.3d 679, 2006-Ohio-
      3465, 856 N.E.2d 1003, ¶ 10 (12th Dist.), quoting State v. Honeycutt,
      2d Dist. Montgomery No. 19004, 2002-Ohio-3490, ¶ 26, citing
      State v. Dario, 106 Ohio App.3d 232, 238, 665 N.E.2d 759 (1st
      Dist.1995).

State v. Kronenberg, 8th Dist. Cuyahoga No. 106118, 2018-Ohio-1962, ¶ 31.

               Graham testified that after Williams’s 2016 conviction for stalking he

continued to show up on her postal route threatening her. This conduct continued

until the 2017 arrest. We have previously determined, in the first assignment of

error, that Williams’s actions demonstrated a pattern of conduct. Therefore, we find

that there was sufficient evidence presented by the state to establish a pattern of

conduct.

               Williams also contends that the evidence was insufficient to convict

him of aggravated menacing because Graham did not believe that Williams was

going to cause her any physical harm. Graham testified that when she saw Williams

in the house, she was hysterical. She also testified that she did not know what to
expect because of Williams’s past physical abuse of her. Graham also testified that

Williams told her to “get your a** on the couch.” She started to obey Williams’s

order because she was worried something physical could happen.

      This court recently held that “[f]or the offense of aggravated
      menacing, ‘[i]t is sufficient to prove that the victim, in the moment,
      believed the defendant to be in earnest and capable of acting.’
      ‘Evidence of a person’s belief that an offender will cause serious
      physical harm can be proven with circumstantial evidence.’”
      (Citations omitted.) Cleveland v. Reynolds, 8th Dist. Cuyahoga
      No. 105546, 2018-Ohio-97, ¶ 6.

Cleveland v. Garrett, 8th Dist. Cuyahoga No. 106512, 2018-Ohio-4713, ¶ 19.

              We find that because of Williams’s past aggressive and abusive

behavior towards Graham, it is reasonable to believe that Graham believed that

Williams would cause her serious physical harm. Therefore, the evidence was

sufficient to convict Williams of aggravate menacing.

              Finally, Williams contends that the evidence was insufficient to

convict him of criminal damaging because the police did not dust for fingerprints or

test for DNA on the broken screen.

      In State v. Apanovitch, 33 Ohio St.3d 19, 27, 514 N.E.2d 394 (1987),
      the Ohio Supreme Court held the following:

      “A conviction based on purely circumstantial evidence is no less sound
      than a conviction based on direct evidence. Consideration of
      circumstantial evidence as a mitigating factor would inevitably lead to
      undercutting the underlying conviction itself by implying that a
      conviction based on circumstantial evidence is inherently less reliable
      than a conviction based on direct evidence.”

      “In fact, a conviction based upon purely circumstantial evidence may
      be just as reliable as a conviction based on direct evidence, if not more
      so.”
Cleveland v. Battles, 8th Dist. Cuyahoga No. 104984, 2018-Ohio-267, ¶ 16.

              Graham testified that she was awakened by a sound from the upstairs

of the home. Graham then saw Williams inside of the home. The next morning, she

discovered damage to the door from the balcony to the upstairs bathroom. The

screen door was cut, and the interior door was pulled away from the frame near the

lock that was latched. The door was not damaged prior to that night. After the police

arrived, they took pictures of the broken door. The state entered the photos into

evidence. In light of Graham’s testimony and the photo evidence, we find that the

circumstantial evidence that Williams damaged the upstairs door was sufficient to

convict Williams of criminal damaging.

              Williams’s second assignment of error is overruled.

IV.   Manifest Weight of the Evidence

      A.     Standard of Review

              In State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d

1264, ¶ 25, the Ohio Supreme Court addressed the standard of review for a criminal

manifest weight challenge, as follows:

      The criminal manifest-weight-of-the-evidence standard was
      explained in State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541
      (1997). In Thompkins, the court distinguished between sufficiency of
      the evidence and manifest weight of the evidence, finding that these
      concepts differ both qualitatively and quantitatively. Id. at 386. The
      court held that sufficiency of the evidence is a test of adequacy as to
      whether the evidence is legally sufficient to support a verdict as a
      matter of law, but weight of the evidence addresses the evidence’s
      effect of inducing belief. Id. at 386-387. In other words, a reviewing
      court asks whose evidence is more persuasive — the state’s or the
      defendant’s? We went on to hold that although there may be sufficient
      evidence to support a judgment, it could nevertheless be against the
      manifest weight of the evidence. Id. at 387. “When a court of appeals
      reverses a judgment of a trial court on the basis that the verdict is
      against the weight of the evidence, the appellate court sits as a
      ‘thirteenth juror’ and disagrees with the factfinder’s resolution of the
      conflicting testimony.” Id. at 387, citing Tibbs v. Florida, 457 U.S. 31,
      42, 102 S.Ct. 2211, 72 L.Ed.2d 652 (1982).

Cleveland v. Garrett, 8th Dist. Cuyahoga No. 106512, 2018-Ohio-4713, ¶ 14.

              Also,

      [a]n appellate court may not merely substitute its view for that of the
      jury, but must find that “in resolving conflicts in the evidence, the jury
      clearly lost its way and created such a manifest miscarriage of justice
      that the conviction must be reversed and a new trial ordered.”
      Thompkins at 387. Accordingly, reversal on manifest weight grounds
      is reserved for “the exceptional case in which the evidence weighs
      heavily against the conviction.” Id.

Garrett at ¶ 15.

      B.     Whether Appellant’s Convictions are Against the
             Manifest Weight of the Evidence

              Williams argues that the evidence was not reliable to support the

commission of any crime.     However, that argument is misplaced. The evidence

revealed that Williams had been previously convicted of stalking Graham on her

postal route. Williams continued to show up on Graham’s route causing her to

solicit the help of mutual friends. Additionally, neighbors were aware of Williams’s

antics because on Graham’s postal route, Williams would cause a scene. On the date

in question, the evidence reveals that Williams unlawfully entered Brown’s home

with the intention of confronting Graham. Williams entered the home through an

upstairs balcony, after damaging a door. Once inside of the home, Williams caused
Graham to be fearful when he ordered her to “sit her a** on the couch.” Graham

was hysterical because, at that time, she did not know how Williams got inside.

Graham then testified that she was worried that Williams may cause physical harm

to her.

              In reviewing the evidence, we find that the jury did not lose its way.

The jury found the evidence and the testimony of the witnesses to be credible.

      Although, we review credibility when considering the manifest weight
      of the evidence, we are cognizant that determinations regarding the
      credibility of witnesses and the weight of the testimony are primarily
      for the trier of fact. The trier of fact is best able “‘to view the witnesses
      and observe their demeanor, gestures, and voice inflections, and use
      these observations in weighing the credibility of the proffered
      testimony.”’ State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202,
      865 N.E.2d 1264, ¶ 24 quoting Seasons Coal Co., Inc. v. Cleveland, 10
      Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984).

State v. Bridges, 8th Dist. Cuyahoga No. 105440, 2018-Ohio-1388, ¶ 12.

              Williams contends that the evidence was unreliable, that the interest

of the witnesses were impeached, and that the evidence presented was vague,

fragmented, and uncertain. During trial, the factfinder had the opportunity to listen

and observe all of the witnesses’ demeanors, gestures, and voice inflections. “The

trial court was in the best position to decide whether to credit the state’s witnesses

or appellant’s witnesses.” State v. Hughley, 8th Dist. Cuyahoga No. 90323, 2008-

Ohio-6146, ¶ 48. We conclude that Williams’s convictions were supported by

competent, credible evidence. We do not find that the convictions were against the

manifest weight of the evidence.

              Williams’s third assignment of error is overruled.
              Judgment is affirmed.

      It is ordered that the appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. The defendant’s

conviction having been affirmed, any bail pending appeal is terminated.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
RAYMOND C. HEADEN, J., CONCUR